The facts and law applicable thereto are essentially the same as in the Morrissey case. Claimant was seven years old at the time of the accident, and was walking across the bridge. When the bridge collapsed, her ankle was caught, as a result of which, she had a Potts fracture, the tibia being broken on the inside and the fibula on the outside. There has been a very good and complete recovery. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of seven hundred fifty dollars.